Per Curiam. On May 4, 2000, the Pulaski County Circuit Court, Respondent Honorable Judge David Bogard presiding, ordered that Petitioner James “J.F.” Valley shall not be certified as a candidate for the position of State Representative, District 99, in the Democrat primary election that was held on May 23, 2000. Judge Bogard also ordered that if the ballots for the election had already been printed, any votes cast for Valley shall not be counted. Prior to the primary election, Valley requested this court to expedite the appeal of Judge Bogard’s order. This court denied that request, due to Valley’s failure to make financial arrangements with the court reporter to secure a record in this matter. See Valley v. Bogard, 341 Ark. 305, 20 S.W.3d 272 (2000) (per curiam), and Valley v. Bogard, 341 Ark. 302, 20 S.W.3d 271 (2000) (per curiam). Valley again requests this court to expedite the appeal, and he asserts that financial arrangements have now been made to obtain the record on appeal. In his motion, Valley urges that the ballots in this matter are due to be printed shordy and that it is thus necessary to expedite this matter. Valley also seeks a stay of the contempt proceedings in the Pulaski County Circuit Court set for September 22, 2000.  We deny a stay of the contempt proceedings, but we grant the motion to expedite this matter. Accordingly, we issue a writ of certiorari to the court reporter, directing that the transcript of this matter be completed and submitted to this court on or before September 28, 2000. We further order that all the parties in this matter submit briefs to this court on or before October 3, 2000. No reply briefs are to be filed. It is so ordered. GLAZE, J., concurs; see Willis v. Circuit Court of Phillips County, 342 Ark. 128, 27 S.W.3d 372 (2000).